Exhibit 10.1

EXECUTION COPY

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
this [•] day of January, 2017 between VCA Inc., a Delaware corporation
(the “Company”), and [•] (“Indemnitee”).

WITNESSETH THAT:

WHEREAS, the Board of Directors of the Company (the “Board”) believes that
highly skilled and competent persons are becoming more reluctant to serve
companies as directors or officers unless they are provided with adequate
protection through insurance and indemnification against inordinate risks of
claims and actions against them arising out of their service to and activities
on behalf of such companies;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that an inability to attract and retain such
persons is detrimental to the best interests of the Company, the Company’s
stockholders and the Company’s businesses and operations and that the Company
should act to assure such persons that there will be increased certainty of such
protection in the future;

WHEREAS, it is reasonable and prudent for the Company contractually to obligate
itself to indemnify, and to advance expenses on behalf of, such persons to the
fullest extent permitted by applicable law so that they will serve or continue
to serve the Company free from undue concern that they will not be so
indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the
organizational documents of the Company and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder.

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as an
officer or director from and after the date hereof, the parties hereto agree as
follows:

1. Service by Indemnitee. The Indemnitee will serve and/or continue to serve as
a director or officer of the Company faithfully and to the best of the
Indemnitee’s ability so long as the Indemnitee is duly elected or appointed and
until such time as the Indemnitee is removed, terminated, or tenders a
resignation.

2. Indemnification of Indemnitee.

(a) General. The Company shall indemnify the Indemnitee (i) as provided in this
Agreement and (ii) subject to the provisions of this Agreement, to the full
extent permitted by applicable law and in a manner permitted by such law.

(b) Proceedings Other Than Proceedings by or in the Right of the Company. Except
as provided in Section 7 hereof, Indemnitee shall be entitled to the rights of
indemnification provided in this Section 2(b) if, by reason of his Corporate
Status (as hereinafter defined), the Indemnitee is or was, or is or was
threatened to be made, a party to or is or was otherwise involved in a
Proceeding (as hereinafter defined) other than a Proceeding by or in the right
of the Company to procure a judgment in its favor. Pursuant to this
Section 2(b), Indemnitee shall be indemnified against all Losses (as hereinafter
defined) actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf, in connection with such Proceeding or any claim, issue or
matter therein, but only if the Indemnitee acted in good faith and in a manner
the Indemnitee reasonably believed to be in or not opposed to the best interests
of the Company, and with respect to any criminal Proceeding, had no reasonable
cause to believe the Indemnitee’s conduct was unlawful.



--------------------------------------------------------------------------------

(c) Proceedings by or in the Right of the Company. Except as provided in
Section 7 hereof, Indemnitee shall be entitled to the rights of indemnification
provided in this Section 2(c) if, by reason of his Corporate Status, the
Indemnitee is or was, or is or was threatened to be made, a party to or is or
was otherwise involved in any Proceeding brought by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 2(c),
Indemnitee shall be indemnified against all Expenses (as hereinafter defined)
actually and reasonably incurred by the Indemnitee, or on the Indemnitee’s
behalf, in connection with such Proceeding, but only if the Indemnitee acted in
good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company; provided, however, if applicable
law so provides, no indemnification against such Expenses shall be made in
respect of any claim, issue or matter in such Proceeding as to which Indemnitee
shall have been adjudged to be liable to the Company unless (and only to the
extent) that the Court of Chancery of the State of Delaware (the “Court of
Chancery”) or the court in which such Proceeding was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, the Indemnitee is fairly and reasonably entitled
to indemnification for such Expenses that the Court of Chancery or such other
court shall deem proper. Anything in this Agreement to the contrary
notwithstanding, if the Indemnitee, by reason of the Indemnitee’s Corporate
Status, is or was, or is or was threatened to be made, a party to any Proceeding
by or in the right of the Company to procure a judgment in its favor, then the
Company shall not indemnify the Indemnitee for any judgment, fines, or amounts
paid in settlement to the Company in connection with such Proceeding.

(d) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, he shall be indemnified to the
maximum extent permitted by law, as such may be amended from time to time,
against all Expenses actually and reasonably incurred by him or on his behalf in
connection with the defense of such Proceeding. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding
(including dismissal without prejudice of certain claims), the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
him or on his behalf in defending each successfully resolved claim, issue or
matter. To the extent the Indemnitee has been successful, on the merits or
otherwise, in defending any Proceeding, or in defending any claim, issue, or
matter therein, the Indemnitee shall be entitled to indemnification in
connection with such Proceeding or any claim, issue or matter therein, as
applicable, as provided in this Section 2(d) regardless of whether the
Indemnitee met the standards of conduct set forth in Sections 2(b) and 2(c)
hereof.

3. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever other than due to statutory limitations of applicable law
or the Indemnitee’s failure to meet the standards of conduct set forth in
Sections 2(b) and 2(c), the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, by reason of his Corporate
Status, for any and all Losses in such proportion as is deemed fair and
reasonable in light of all of the circumstances of such Proceeding in order to
reflect (i) the relative benefits received by the Company, on the one hand, and
Indemnitee, on the other hand, as a result of the event(s) and/or transaction(s)
giving cause to such Proceeding; and/or (ii) the relative fault of the Company
(and its directors, officers, employees and agents), on the one hand, and
Indemnitee, on the other hand, in connection with such event(s) and/or
transaction(s).

 

2



--------------------------------------------------------------------------------

4. Settlements. Anything in this Agreement or the Company’s Certificate of
Incorporation or Bylaws to the contrary notwithstanding, the Company shall have
no obligation to indemnify the Indemnitee for any amounts paid by or on behalf
of the Indemnitee in settlement of any Proceeding, unless the Company has
consented in writing to such settlement, which consent shall not be unreasonably
withheld. The Company shall not settle any claim in any manner that would impose
any fine or any obligation on the Indemnitee without the Indemnitee’s prior
written consent, which consent shall not be unreasonably withheld.

5. Indemnification for Expenses of a Witness. Anything in this Agreement to the
contrary notwithstanding, to the fullest extent permitted by applicable law, to
the extent that the Indemnitee, by reason of the Indemnitee’s Corporate Status,
is or was, or is or was threatened to be made, a witness in any Proceeding to
which the Indemnitee is not a party, the Indemnitee shall be indemnified against
all Expenses actually and reasonably incurred by the Indemnitee or on the
Indemnitee’s behalf in connection therewith. To the extent permitted by
applicable law, the Indemnitee shall be entitled to indemnification for Expenses
incurred in connection with being or threatened to be made a witness, as
provided in this Section 5, regardless of whether the Indemnitee met the
standards of conduct set forth in Sections 2(b) and 2(c) hereof.

6. Advancement of Expenses. Anything in this Agreement to the contrary
notwithstanding, but subject to Section 7 hereof, if, by reason of the
Indemnitee’s Corporate Status, the Indemnitee is or was, or is or was threatened
to be made, a party to, or is or was otherwise involved in, or is or was, or is
or was threatened to be made, a witness to any Proceeding (including, without
limitation, a Proceeding brought by or in the right of the Company to procure a
judgment in its favor), then the Company shall advance all Expenses actually and
reasonably incurred by or on behalf of the Indemnitee in connection with any
such Proceeding in advance of the final disposition of such Proceeding within
twenty (20) calendar days after the receipt by the Company of a written request
for such advance or advances from time to time. Such written request shall
include or be accompanied by a statement or statements reasonably evidencing the
Expenses incurred by or on behalf of the Indemnitee and for which advancement is
requested, and shall include or be preceded or accompanied by an undertaking by
or on behalf of the Indemnitee to repay any Expenses advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that the Indemnitee is not entitled to be indemnified
against such Expenses under this Agreement or otherwise. Any advances and
undertakings to repay pursuant to this Section 6 shall be unsecured and interest
free. The Indemnitee shall be entitled to advancement of Expenses as provided in
this Section 6 regardless of any determination by or on behalf of the Company
that the Indemnitee has not met the standards of conduct set forth in Sections
2(b) and 2(c) hereof.

7. Proceedings Against the Company; Certain Securities Laws Claims.

(a) Anything in Section 2 or Section 6 hereof to the contrary notwithstanding,
except as provided in Section 10 hereof, with respect to a Proceeding initiated
against the Company by the Indemnitee (whether initiated by the Indemnitee in or
by reason of such person’s capacity as an officer or director of the Company or
in or by reason of any other capacity, including, without limitation, as an
employee or agent of the Company or a director, officer, employee, or agent of
Another Enterprise (as hereinafter defined)), the Company shall not be required
to indemnify or to advance Expenses to the Indemnitee in connection with
prosecuting such Proceeding (or any part thereof) or in defending any
counterclaim, cross-claim, affirmative defense, or like claim of the Company in
such Proceeding (or part thereof) unless such Proceeding was authorized by the
Board. For purposes of this Section 7, a compulsory counterclaim by the
Indemnitee against the Company in connection with a Proceeding initiated against
the Indemnitee by the Company shall not be considered a Proceeding (or part
thereof) initiated against the Company by the Indemnitee, and the Indemnitee
shall have all rights of indemnification and advancement with respect to any
such compulsory counterclaim in accordance with and subject to the terms of this
Agreement.

 

3



--------------------------------------------------------------------------------

(b) Anything in Section 2 (other than Section 2(d)) or Section 6 hereof to the
contrary notwithstanding, except as provided in Section 2(d) hereof with respect
to indemnification of Expenses in connection with whole or partial success on
the merits or otherwise in defending any Proceeding, the Company shall not be
required to indemnify the Indemnitee or advance Expenses in connection with any
claim made against Indemnitee for (i) an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) or similar provisions of state statutory
law or common law, or (ii) any reimbursement of the Company by the Indemnitee of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by the Indemnitee from the sale of securities of the Company,
as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act).

8. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the General
Corporation Law of the State of Delaware (“DGCL”) and public policy of the State
of Delaware. Accordingly, the parties agree that the following procedures and
presumptions shall apply in the event of any question as to whether Indemnitee
is entitled to indemnification under this Agreement:

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company (following the final disposition of the applicable Proceeding) a
written request, for indemnification, including therein or therewith, except to
the extent previously provided to the Company in connection with a request or
requests for advancement pursuant to Section 6 hereof, a statement or statements
reasonably evidencing all Losses incurred or paid by or on behalf of the
Indemnitee and for which indemnification is requested. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that the Indemnitee has requested indemnification.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 8(a) hereof, if required by applicable law and to the extent
not otherwise provided pursuant to the terms of this Agreement, a determination
with respect to the Indemnitee’s entitlement to indemnification shall be made in
the specific case as follows: (i) if a Change in Control (as hereinafter
defined) shall have occurred and if so requested in writing by the Indemnitee,
by Independent Counsel (as hereinafter defined) in a written opinion to the
Board; or (ii) if a Change in Control shall not have occurred (or if a Change in
Control shall have occurred but the Indemnitee shall not have requested that
indemnification be determined by Independent Counsel as provided in subpart
(i) of this Section 8(b)), (A) by a majority vote of the Disinterested Directors
(as hereinafter defined), even though less than a quorum of the Board, or (B) by
a committee of Disinterested Directors designated by majority vote of the
Disinterested Directors, even though less than a quorum of the Board, (C) if
there are no such Disinterested Directors or, if such Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board, or (D) by the
Company’s stockholders in accordance with applicable law. Notice in writing of
any determination as to the Indemnitee’s entitlement to indemnification shall be
delivered to the Indemnitee promptly after such determination is made, and if
such determination of entitlement to indemnification has been made by
Independent Counsel in a written opinion to the Board, then such notice shall be
accompanied by a copy of such written opinion. If it is determined that the
Indemnitee is entitled to indemnification, then payment to the Indemnitee of all
amounts to which the Indemnitee is determined to be entitled shall be made
within twenty (20) calendar days after such determination. If it is determined
that the Indemnitee is not entitled to indemnification, then the written notice
to the Indemnitee (or, if such determination has been made by Independent
Counsel in a written opinion, the copy of such written opinion delivered to the
Indemnitee) shall disclose the basis upon which such determination is

 

4



--------------------------------------------------------------------------------

based. The Indemnitee shall cooperate with the person, persons, or entity making
the determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such person, persons, or entity upon
reasonable advance request any documentation or information that is not
privileged or otherwise protected from disclosure and that is reasonably
available to the Indemnitee and reasonably necessary to determine whether and to
what extent the Indemnitee is entitled to indemnification.

(c) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 8(b) hereof, the Independent Counsel
shall be selected as provided in this Section 8(c). If a Change in Control shall
not have occurred (or if a Change in Control shall have occurred but the
Indemnitee shall not have requested that indemnification be determined by
Independent Counsel as provided in subpart (i) of Section 8(b)), then the
Independent Counsel shall be selected by the Board, and the Company shall give
written notice to the Indemnitee advising the Indemnitee of the identity of the
Independent Counsel so selected. If a Change in Control shall have occurred and
the Indemnitee shall have requested that indemnification be determined by
Independent Counsel, then the Independent Counsel shall be selected by the
Indemnitee (unless the Indemnitee shall request that such selection be made by
the Board, in which event the preceding sentence shall apply), and the
Indemnitee shall give written notice to the Company advising it of the identity
of the Independent Counsel so selected. In either event, the Indemnitee or the
Company, as the case may be, may, within ten (10) calendar days after such
written notice of selection has been given, deliver to the Company or to the
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the law
firm or person so selected does not meet the requirements of “Independent
Counsel” as defined in Section 14 of this Agreement, and the objection shall set
forth the basis of such assertion. Absent a proper and timely objection, the
person so selected shall act as Independent Counsel. If such written objection
is so made and substantiated, the law firm or person so selected may not serve
as Independent Counsel unless and until such objection is withdrawn or the Court
of Chancery or another court of competent jurisdiction in the State of Delaware
has determined that such objection is without merit. If the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 8(b) hereof and, following the expiration of twenty (20) calendar days
after submission by the Indemnitee of a written request for indemnification
pursuant to Section 8(a) hereof, Independent Counsel shall not have been
selected, or an objection thereto has been made and not withdrawn, then either
the Company or the Indemnitee may petition the Court of Chancery or other court
of competent jurisdiction in the State of Delaware for resolution of any
objection that shall have been made by the Company or the Indemnitee to the
other’s selection of Independent Counsel and/or for appointment as Independent
Counsel of a law firm or person selected by such court (or selected by such
person as the court shall designate), and the law firm or person with respect to
whom all objections are so resolved or the law firm or person so appointed shall
act as Independent Counsel under Section 8(b) hereof. Upon the due commencement
of any judicial proceeding pursuant to Section 10(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). If the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 8(b)
hereof, then the Company shall engage, and be responsible for the reasonable
fees and Expenses of, such Independent Counsel.

9. Burden of Proof; Defenses; and Presumptions.

(a) In any judicial proceeding pursuant to Section 10 hereof brought by the
Indemnitee to enforce rights to indemnification or to an advancement of Expenses
hereunder, or in any action, suit, or proceeding brought by the Company to
recover an advancement of Expenses (whether pursuant to the terms of an
undertaking or otherwise), the burden shall be on the Company to prove that the
Indemnitee is not entitled to be indemnified, or to such an advancement of
Expenses, as the case may be.

 

5



--------------------------------------------------------------------------------

(b) It shall be a defense in any judicial proceeding pursuant to Section 10
hereof to enforce rights to indemnification under Section 2(b) or Section 2(c)
hereof (but not in any judicial proceeding pursuant to Section 10 hereof to
enforce a right to an advancement of Expenses under Section 6 hereof) that the
Indemnitee has not met the standards of conduct set forth in Section 2(b) or
Section 2(c), as the case may be, but the burden of proving such defense shall
be on the Company. With respect to any judicial proceeding pursuant to
Section 10 hereof brought by the Indemnitee to enforce a right to
indemnification hereunder, or any action, suit, or proceeding brought by the
Company to recover an advancement of Expenses (whether pursuant to the terms of
an undertaking or otherwise), neither (i) the failure of the Company (including
by its directors or Independent Counsel) to have made a determination prior to
the commencement of such action, suit, or proceeding that indemnification is
proper in the circumstances because the Indemnitee has met the applicable
standards of conduct, nor (ii) an actual determination by the Company (including
by the Board or Independent Counsel) that the Indemnitee has not met such
applicable standards of conduct, shall create a presumption that the Indemnitee
has not met the applicable standards of conduct or, in the case of a judicial
proceeding pursuant to Section 10 hereof brought by the Indemnitee seeking to
enforce a right to indemnification, be a defense to such proceeding.

(c) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Company or Other
Enterprise (as hereinafter defined), including financial statements, or on
information supplied to Indemnitee by the officers of the Company or Other
Enterprise in the course of their duties, or on the advice of legal counsel for
the Company or Other Enterprise or on information or records given or reports
made to the Company or Other Enterprise by an independent certified public
accountant or by an appraiser or other expert selected with reasonable care by
the Company or Other Enterprise. In addition, the knowledge and/or actions, or
failure to act, of any director, officer, agent or employee of the Company or
Other Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement. The provisions of this
Section 9(c) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement.

(d) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that his conduct was unlawful.

10. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 8 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) except when the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 8(b)
hereof, no determination of entitlement to indemnification shall have been made
pursuant to Section 8(b) of this Agreement within sixty (60) calendar days after
receipt by the Company of the Indemnitee’s written request for indemnification,
(iv) under circumstances in which the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 8(b)
hereof, no determination of entitlement to indemnification shall have been made
pursuant to Section 8(b) hereof within eighty (80) calendar days after receipt
by the Company of the Indemnitee’s written request for indemnification (unless
an objection to the selection of such Independent Counsel has been made and
substantiated and not withdrawn, in which case the applicable time period shall
be seventy (70) calendar days after the Court of Chancery or another court of
competent jurisdiction in the State of Delaware (or such person

 

6



--------------------------------------------------------------------------------

appointed by such court to make such determination) has determined or appointed
the person to act as Independent Counsel pursuant to Section 8(b) hereof),
(v) payment of indemnification is not made pursuant to Section 2(d) or Section 5
of this Agreement within twenty (20) calendar days after receipt by the Company
of a written request therefor, or (vi) payment of indemnification pursuant to
Section 2(b) or Section 2(c) of this Agreement is not made within twenty
(20) calendar days after a determination has been made pursuant to Section 8(b)
that the Indemnitee is entitled to indemnification, then the Indemnitee shall be
entitled to seek an adjudication by the Court of Chancery of the Indemnitee’s
entitlement to such indemnification or advancement of Expenses. The Indemnitee
shall commence such proceeding seeking an adjudication within one hundred eighty
(180) calendar days following the date on which the Indemnitee first has the
right to commence such proceeding pursuant to this Section 10(a); provided,
however, that the foregoing clause shall not apply in respect of a proceeding
brought by the Indemnitee to enforce his or her rights to indemnification under
Section 2(d) of this Agreement.

(b) In the event that a determination shall have been made pursuant to
Section 8(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 10
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 8(b).

(c) If a determination shall have been made pursuant to Section 8(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 10, absent (i) a misstatement or misrepresentation by the
Indemnitee (or anyone acting on the Indemnitee’s behalf) of a material fact, or
an omission of a material fact necessary to make the Indemnitee’s statement (or
statements of persons acting on behalf of the Indemnitee) not materially
misleading, in connection with the request for indemnification or in connection
with the provision of information or documentation pursuant to the last sentence
of Section 8(b), or (ii) a prohibition of such indemnification under applicable
law.

(d) In the event that Indemnitee, pursuant to this Section 10, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement then the Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all Expenses actually and
reasonably incurred by or on behalf of such Indemnitee in such judicial
adjudication, but only if (and only to the extent) the Indemnitee prevails
therein. If it shall be determined in said judicial adjudication that the
Indemnitee is entitled to receive part but not all of the indemnification or
advancement of Expenses sought, the Expenses incurred by the Indemnitee in
connection with such judicial adjudication shall be appropriately prorated.

11. Non-Exclusivity; Insurance; Primacy of Indemnification; Subrogation.

(a) Except to the extent expressly provided herein, and only to such extent, the
rights of indemnification and to receive advancement of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation, the Company’s Bylaws, any agreement, a vote of
stockholders, a resolution of directors of the Company or otherwise, both as to
action in or by reason of the Indemnitee’s Corporate Status and as to action in
or by reason of any other capacity of the Indemnitee while serving as a director
or officer of the Company. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise; provided that, in no
event shall Indemnitee be entitled to duplication of payments in respect of any
Losses or the advancement of any Expenses. In the event of any change after the
date of this Agreement in any applicable law, statute, or rule that expands the
power of a Delaware

 

7



--------------------------------------------------------------------------------

corporation to indemnify a member of its board of directors or an officer,
employee, agent, or fiduciary, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greatest benefits afforded by such
change. Anything in this Section 11 to the contrary notwithstanding, to the
extent the time periods specified in Section 6 and Section 10(a) hereof with
respect to the time at which the Indemnitee shall be entitled to seek an
adjudication as to the Indemnitee’s entitlement to indemnification or
advancement differ from similar time periods specified in the Company’s
Certificate of Incorporation or Bylaws, the time periods set forth in Section 6
and Section 10(a) hereof shall control and be binding on the Indemnitee and the
Company and shall be deemed a waiver of any contrary right specified in the
Company’s Certificate of Incorporation or Bylaws. The assertion or employment of
any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or agents of
the Company or Another Enterprise, Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such director, officer, employee or agent under such
policy or policies. If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees, or
agents of the Company or Another Enterprise, the provision of directors’ and
officers’ liability insurance as provided in this Section 11(b) shall be in
addition to the Company’s obligations under Sections 2 and 6 hereof and shall
not be deemed to be in satisfaction of those obligations.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d) Except to the extent required by applicable law and notwithstanding anything
to the contrary set forth in this Agreement, the Company shall not be liable
under this Agreement to make any payment to Indemnitee with respect to amounts
otherwise indemnifiable hereunder (or for which advancement is otherwise
provided hereunder) if and to the extent that the Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement,
the Company’s Certificate of Incorporation or Bylaws, or otherwise. Nothing
hereunder is intended to affect any right of contribution of or against the
Company in the event the Company and any other person or persons have co-equal
obligations to indemnify or advance Expenses to Indemnitee.

(e) Notwithstanding anything to the contrary set forth in this Agreement, the
Company’s obligation to indemnify or advance Expenses hereunder to the
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of Expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise with respect to the Proceeding for which
indemnification or advancement of Expenses is sought.

 

8



--------------------------------------------------------------------------------

12. Survival of Rights; Binding Effect; Successors and Assigns.

(a) The indemnification and advancement of Expenses and other rights provided
by, or granted pursuant to, this Agreement shall continue during the period that
the Indemnitee is a director or officer of the Company and shall continue
through and after the Termination Date (as hereinafter defined) so long as
Indemnitee shall be subject to any Proceeding (including any appeal thereto), by
reason of Indemnitee’s Corporate Status, with respect to claims arising from any
action taken or omitted (or that are alleged to have been taken or omitted) by
the Indemnitee, or from any facts or events that occurred (or that are alleged
to have occurred), on or before the Termination Date, and shall further continue
for such period of time following the conclusion of any such Proceeding as may
be reasonably necessary for Indemnitee to enforce rights and remedies pursuant
to this Agreement as provided in Section 10 of this Agreement.

(b) This Agreement shall be binding upon the Indemnitee and upon the Company and
its successors and assigns, and shall inure to the benefit of the Indemnitee,
the Indemnitee’s heirs, personal representatives, executors, administrators, and
assigns and to the benefit of the Company and its successors and assigns.

(c) The Company further agrees that in the event the Company or any of its
successors or assigns (i) consolidates with or merges into any other corporation
or entity and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfers or conveys all or substantially
all of its properties and assets to any corporation or entity, then, and in each
such case, to the extent necessary, proper provision shall be made so that the
successors and assigns of the Company as a result of such transaction assume the
obligations of the Company set forth in this Agreement, including, without
limitations, the requirements with respect to directors’ and officers’ liability
insurance set forth in Section 11.

13. Enforcement.

(a) The Company expressly acknowledges, confirms, and agrees that it has entered
into this Agreement and has assumed the obligations imposed on the Company
hereby in order to induce the Indemnitee to serve or continue to serve as a
director or officer of the Company, and the Company acknowledges that the
Indemnitee is relying upon this Agreement in serving and continuing to serve in
such capacity. In addition, the Company and Indemnitee acknowledge that in
certain instances, federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Company’s rights
under public policy to indemnify Indemnitee.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

14. Definitions. For purposes of this Agreement:

(a) “Another Enterprise,” and “Other Enterprise” refer to a corporation,
partnership, limited liability company, joint venture, trust, employee benefit
plan, or any other form of enterprise, other than the Company, that Indemnitee
is or was serving at the request of the Company as a director, officer, partner,
trustee, member, employee, agent or fiduciary.

(b) “Change in Control” means, and shall be deemed to have occurred if, (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than a trustee or other fiduciary holding securities under an employee
benefit plan of the Company acting in such capacity or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, becomes the
“beneficial owner” (as

 

9



--------------------------------------------------------------------------------

defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting stock,
(ii) during any period of two (2) consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constitute the Board and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation that would result in the voting stock of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity) at
least fifty percent (50%) of the total voting power represented by the voting
stock of the Company or such surviving entity outstanding immediately after such
merger or consolidation, or (iv) the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company (in one transaction or a series of related
transactions) of all or substantially all of the Company’s assets.

(c) “Corporate Status” describes (1) the Indemnitee’s status as a present or
former director or officer of the Company, (2) the Indemnitee’s present or
former status, at any time while serving as a director or officer of the
Company, as a director, officer, employee, agent, or fiduciary of Another
Enterprise to the extent the Indemnitee is or was serving in such capacity with
respect to such Other Enterprise at the request of Company, and (3) the
Indemnitee’s present or former status as a director, officer, employee, agent,
or fiduciary of Another Enterprise to the extent the Indemnitee served in such
capacity with respect to such Other Enterprise while serving as a director or
officer of the Company, continued serving in such capacity with respect to such
Other Enterprise after ceasing to be a director or officer of the Company, and
is or was serving in such capacity with respect to such Other Enterprise at the
request of Company.

(d) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(e) “Expenses” includes, without limitation, reasonable attorneys’ fees;
retainers; disbursements of counsel; court costs; filing fees; transcript costs;
fees and expenses of experts; fees and expenses of witnesses; fees and expenses
of accountants and other consultants (excluding public relations consultants
unless approved in advance by the Company); travel expenses; duplicating and
imaging costs; printing and binding costs; telephone charges; facsimile
transmission charges; computer legal research costs; postage; delivery service
fees; fees and expenses of third-party vendors; the premium, security for, and
other costs associated with any bond (including supersedeas or appeal bonds,
injunction bonds, cost bonds, appraisal bonds or their equivalents), in each
case incurred in connection with prosecuting, defending, preparing to prosecute
or defend, investigating, being or preparing to be a witness in, or otherwise
participating in, a Proceeding (including, without limitation, any judicial
Proceeding brought to enforce the Indemnitee’s rights under, or to recover
damages for breach of, this Agreement), as well as all other “expenses” within
the meaning of that term as used in Section 145 of the DGCL and all other
disbursements or expenses of types customarily and reasonably incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, or otherwise participating
in, actions, suits, or proceedings similar to or of the same type as the
Proceeding with respect to which such disbursements or expenses were incurred;
but, notwithstanding anything in the foregoing to the contrary, “Expenses” shall
not include amounts paid in settlement by Indemnitee (except for amounts paid
with the consent of the Company pursuant to Section 4 hereof) or amounts of
judgments, penalties, or fines actually levied against the Indemnitee in
connection with any Proceeding.

 

10



--------------------------------------------------------------------------------

(f) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or the
Indemnitee in any matter material to either such party (other than with respect
to serving as Independent Counsel (or similar independent legal counsel
position) as to matters concerning the rights of Indemnitee under this
Agreement, the rights of other indemnitees under similar indemnification
agreements, or the rights of Indemnitee or other indemnitees to indemnification
under the Company’s Certificate of Incorporation or Bylaws), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any law firm or person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or the Indemnitee in an action to determine the Indemnitee’s
rights under this Agreement. For the avoidance of doubt, the term “Independent
Counsel” shall not include any law firm or person who represented or advised any
entity or person in connection with a Change in Control of the Company.

(g) “Losses” means, without duplication, all Expenses, judgments, penalties,
fines, liabilities, and amounts paid in settlement in connection with a
Proceeding.

(h) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
any internal investigation), inquiry, administrative hearing or any other
actual, threatened or completed proceeding, whether brought by or in the right
of the Company or otherwise and whether civil, criminal, administrative or
investigative.

(i) “Termination Date” shall mean the date on which the Indemnitee is no longer
a director or officer of the Company; provided, however, that if (1) the
Indemnitee continues to serve as a director, officer, employee, agent, or
fiduciary of Another Enterprise after the date on which the Indemnitee is no
longer a director or officer of the Company, (2) the Indemnitee is serving in
such capacity with respect to such Other Enterprise at the request of the
Company, and (3) the Indemnitee served in such capacity with respect to such
Other Enterprise while serving as a director or officer of the Company, then
“Termination Date” shall mean such later date after the Indemnitee is no longer
a director or officer of the Company on which the Indemnitee is no longer
serving in such capacity with respect to such Other Enterprise.

(j) References herein to “fines” shall include any excise tax assessed with
respect to any employee benefit plan.

(k) References herein to a director of Another Enterprise or a director of an
Other Enterprise shall include, in the case of any entity that is not managed by
a board of directors, such other position, such as manager or trustee or member
of the governing body of such entity, that entails responsibility for the
management and direction of such entity’s affairs, including, without
limitation, the general partner of any partnership (general or limited) and the
manager or managing member of any limited liability company.

(l) (i) References herein to serving at the request of the Company as a
director, officer, employee, agent, or fiduciary of Another Enterprise shall
include any service as a director, officer, employee, or agent of the Company
that imposes duties on, or involves services by, such director or officer with
respect to an employee benefit plan of the Company or any of its affiliates,
other than solely as a participant or beneficiary of such a plan; and (ii) if
the Indemnitee has acted in good faith and in a manner such the Indemnitee
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, the Indemnitee shall be deemed to have acted in a
manner not opposed to the best interests of the Company for purposes of this
Agreement.

 

11



--------------------------------------------------------------------------------

15. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal, or unenforceable for any reason whatsoever: (a) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal, or unenforceable, that it not itself
invalid, illegal, or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

16. Modification and Waiver.

(a) No amendment, modification, supplementation, or repeal of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

(b) No amendment, modification, supplementation, or repeal of this Agreement or
of any provision hereof shall limit or restrict any rights of the Indemnitee
under this Agreement in respect of any action taken or omitted by the Indemnitee
in or by reason of the Indemnitee’s Corporate Status prior to such amendment,
modification, supplementation, or repeal.

17. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder. The failure to so notify the Company shall not
relieve the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise unless and only to the extent that such failure or delay
materially prejudices the Company.

18. Notices. All notices, requests, demands and other communications given or
made pursuant to this Agreement shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified,
(b) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient, and if not so confirmed, then on the next
business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent:

 

  (a) To Indemnitee at the address set forth below Indemnitee’s signature
hereto.

 

  (b) To the Company at:

VCA Inc.

12401 West Olympic Boulevard

Los Angeles, California 90064-1022

Attention: Robert L. Antin – Chief Executive Officer and President

Facsimile: [●]

Email: ba.antin@vca.com

 

12



--------------------------------------------------------------------------------

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

19. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile signature, or signature received as a .pdf
attachment to electronic mail, and in two (2) or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

20. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

21. Governing Law and Consent to Jurisdiction.

(a) This Agreement and the legal relations among the parties shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware, without regard to its conflict of laws rules.

(b) Except to the extent permitted by Section 2(c) hereof with respect to a
determination by a court in which an underlying Proceeding was brought that the
Indemnitee is entitled to indemnification of Expenses notwithstanding an
adjudication of liability to the Company, the Company and the Indemnitee each
hereby irrevocably and unconditionally (i) agrees and consents to the
jurisdiction of the courts of the State of Delaware for all purposes in
connection with any action, suit, or proceeding that arises out of or relates to
this Agreement and agrees that any such action instituted under this Agreement
shall be brought only in the Court of Chancery (or in any other state court of
the State of Delaware if the Court of Chancery does not have subject matter
jurisdiction over such action), and not in any other state or federal court in
the United States of America or any court or tribunal in any other country;
(ii) consents to submit to the exclusive jurisdiction of the courts of the State
of Delaware for purposes of any action or proceeding arising out of or in
connection with this Agreement; (iii) waives any objection to the laying of
venue of any such action or proceeding in the courts of the State of Delaware;
and (iv) waives, and agrees not to plead or to make, any claim that any such
action or proceeding brought in the courts of the State of Delaware has been
brought in an improper or otherwise inconvenient forum.

(c) Each of the Company and the Indemnitee hereby consents to service of any
summons and complaint and any other process that may be served in any action,
suit, or proceeding arising out of or relating to this Agreement in any court of
the State of Delaware by mailing by certified or registered mail, with postage
prepaid, copies of such process to such party at its address for receiving
notice pursuant to Section 18 hereof. Nothing herein shall preclude service of
process by any other means permitted by applicable law.

22. Nature of Agreement. This Agreement shall not be deemed an employment
contract between the Company and the Indemnitee, and, if Indemnitee is an
officer or employee of the Company, Indemnitee specifically acknowledges that
Indemnitee may be discharged as an officer or employee of the Company at any
time for any reason, with or without cause, and with or without severance
compensation, except as may be otherwise provided in a separate written contract
between the Company and the Indemnitee.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

COMPANY VCA INC. By:  

 

  Name:   Title:

Signature Page to Indemnification Agreement



--------------------------------------------------------------------------------

INDEMNITEE

 

Name: [•]

Address:

 

 

 

 

Facsimile:

 

 

 

Email:

 

 

 

Signature Page to Indemnification Agreement